NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on July 08, 2022.   
In view of amendments filed on July 08, 2022 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed on July 08, 2022 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn. However, with regards to independent claim 20, Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f). Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “storage means for storing” in claim(s) 20.
“obtaining means for obtaining” in claim(s) 20.
“analysis means for analyzing” in claim(s) 20. 
“output means for outputting” in claim(s) 20.
“introduction means for introducing” in claim(s) 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 20: ‘storage means for storing’ corresponds to Fig. 1 – element 51. The storage unit 51 stores the applications 510B, the calculation script 21A, the output script 21B, the questionnaire form 22, and the like obtained from the external server 2, as well as the programs 510A, use condition information 511, analysis results 512, conditions 513, questionnaire contents 514, questionnaire results 515, and the like. The use condition information 511 is an example of history information regarding a use condition of the information processing apparatus 5, Applicant Pub ¶ [0030].
(b)	Claim(s) 20: ‘obtaining means for obtaining’ corresponds to Fig. 1 – element 501. The obtaining section 501 accesses the external server 2 in accordance with the setting of “receive notification about improvement method” at a time of reception of the setting or at regular intervals (e.g., the end of the month) and obtains the calculation script 21A and the output script 21B for analyzing the use condition information 511 from the external server 2 through the external network 3, the internal network 4, and the communication unit 55. If there is any piece of information accompanying the calculation script 21A and the output script 21B, the obtaining section 501 also obtains the piece of information. In the present exemplary embodiment, the obtaining section 501 obtains the questionnaire form 22, for example, as accompanying information. The obtaining section 501 stores the obtained calculation script 21A, output script 21B, and questionnaire form 22 in the storage unit 51, Applicant Pub ¶ [0044].
(c)	Claim(s) 20: ‘analysis means for analyzing’ corresponds to Fig. 1 – element 502. The analysis section 502 calculates proposals 521a and the estimated results of improvement 521b on the basis of the calculation script 21A and stores the proposals 521a and the estimated results of improvement 521b in the storage unit 51 as the analysis results 512. The proposals 521a include, for example, changes to the configuration of the information processing apparatuses 5, an output suppression application for suppressing the number of copies to be printed, and setting values of jobs, Applicant Pub ¶ [0045].
(d)	Claim(s) 20: ‘output means for outputting’ corresponds to Fig. 1 – element 504. The output section 504 displays or prints a selected output target on the basis of the output script 21B. The output target may be the analysis results 512, the questionnaire form 22, the questionnaire results 515, a report, or the like. If the analysis results 512 satisfy the predetermined conditions 513, the output section 504 outputs the analysis results 512. The output section 504 may output the analysis results 512 by displaying the analysis results 512 on the operation display unit 52 or printing the analysis results 512 using the image output unit 54, Applicant Pub ¶ [0048].
(e)	Claim(s) 20: ‘introduction means for introducing’ corresponds to Fig. 1 – element 505. The introduction section 505 displays names of recommended applications on the operation display unit 52 on the basis of the proposals 521a illustrated in FIG. 4, which will be referred to later, included in the analysis results 512. The introduction section 505 installs, on the information processing apparatus 5, an application 510B corresponding to a name selected by the manager. When the application 510B is not offered free, the introduction section 505 may introduce the application 510B if an instruction to introduce the application 510B is given after the output section 504 outputs the questionnaire results 515 by the user about use of the information processing apparatus 5. In addition, when a certain period of time has elapsed since the introduction of the application 510B, the use condition information 511 after the introduction of the application 510B may be analyzed using the calculation script 21A and the output script 21B, and results of improvement in an actual use condition may be output, Applicant Pub ¶ [0050].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus of Providing Criteria for Introducing Products and Non-Transitory Computer Readable Medium.
Claims 1, 2 and 5–20 are allowed. Claims 1, 19 and 20 are independent. Claims 2 and 5–18 depend on claim 1.
The Non-Final Rejection (dated ‘April 29, 2022’) indicated that claims 3–10, 13 and 14 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1, 19 and 20 by incorporating the allowable subject matter of claim 3. Accordingly, Claims 1, 19 and 20 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests the feature of claims 1, 19 and 20.
The Reply has amended claims 1, 19 and 20 to add several features as shown in the excerpt below:
[1] “the central processing unit analyzes the history information by executing the obtained analysis information; and 
the central processing unit outputs an analysis result obtained by executing the analysis information,
wherein the central processing unit obtains a questionnaire form from the external apparatus, and
wherein the central processing unit generates a questionnaire result by a user about use of the information processing apparatus, the questionnaire result being recorded on the questionnaire form,
wherein the central processing unit introduces, to the information processing apparatus, a product different from the foregoing product on a basis of the questionnaire result.”
[19] “analyzing the history information by executing the obtained analysis information; 
outputting an analysis result of the history information obtained by executing the analysis information;
obtaining a questionnaire form from the external apparatus:
generating a questionnaire result by a user about use of the computer, the questionnaire result being recorded on the questionnaire form: and 
wherein the central processing unit introduces, to the computer, a product different from the foregoing product on a basis of the questionnaire result.”
[20] “analyzing the history information and obtaining a questionnaire form from the external apparatus;
analysis means for analyzing the history information by executing the obtained analysis information and generating a questionnaire result by a user about use of the information processing apparatus, the questionnaire result being recorded on the questionnaire form; 
output means for outputting an analysis result obtained by executing the analysis information; and
introduction means for introducing, to the information processing apparatus, a product different from the foregoing product on a basis of the questionnaire result.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Ono et al. (2015/0178741) and Miida et al.  (2002/0049839), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 19 and 20 are allowable over the prior art of record. It follows that claims 2 and 5–50 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Mahaffey et al. (2015/0163121)
Describes a method for distributed monitoring, evaluation, and response for multiple devices, applicable to non-security application such as indoor location tracking, car crash detection, telematics, and Internet of things (IoT). The system reduces monitoring to help ensure that the user does not incur data usage overcharges, in response to the usage exceeding threshold level.
Ohta (2013/0235428)
Describes an image processing system i.e. printer network. The system can control log generation by selecting specific logs that record operations executed on the image processing apparatus. The system can provide functions to select logs for specific operations executed on the image processing apparatus to generate logs so as to efficiently manage the storing resources of the image processing apparatus and to manage operations on the image processing apparatus. The system prevents a local device such as image processing apparatus, from consuming storing resources with logs, which in turn makes to use the storing resources of the image processing apparatus for inherent purposes of image processing, thus ensuring easier management of frequency of specific operations on a specific image processing apparatus, which makes management of image processing jobs more efficient in terms of resource usage and improvement of security. The system allows an electronic mail to be sent to an administrator to indicate the detection in real time when the log management module or management server detects a specified operation, thus efficiently detecting specified operations to manage image processing jobs.
Tanaka et al.  (2012/0265865)
Describes a systems, apparatuses and methods are provided for managing a plurality of information technology devices in an information technology environment in which the plurality of information technology devices are connected to a network. 

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672